Allowable Subject Matter
Claims 19-37 are allowed.

The following is an examiner’s statement of reasons for allowance: Sankai (USPN 8,945,018) teaches a blood flow measuring device (Figs. 1 and 2A) comprises a housing with at least three chambers separated by cylindrical electrodes (three chambers in elements 24A, 24B and 24C and separated by associated cylindrical electrodes 150, Fig. 2A), wherein each chamber includes a light emitting unit (elements 120, Fig. 2A) and a light receiving unit (elements 130, Fig. 2A) and the light emitting unit can be configured to emit light at 680nm and 805nm (Col 9 lines 16-27). Li et al. (USPGPUB 2011/0112387) teaches an oximetry device (Figs. 2 and 4-5) comprises a housing with three zones (a first zone associated with light emitters 405, a second zone associated with detector 407 and a third zone associated with detector 409, Figs. 4-5) and emitters 405 includes two or more light emitters configured to emit at least two wavelengths ([0061]) and the detectors 407 and 409 with different sizes are configured to detect the emitted wavelengths ([0062]). Mayer et al. (USPN 8,320,981) teaches an enhanced optical sensor module (Figs. 1A-1C and 3) comprises a plurality of light emitters disposed in a first portion of a housing and a plurality of light detectors disposed in a second portion of the housing (Figs. 1A-1C and 3), wherein the first and second portions are separated by an opaque wall (element 326, Fig. 3). Takatani et al. (USPN 5,490,506) teaches a blood flow evaluating apparatus (Figs. 1 and 5-6) comprises a housing with three (Fig. 6) or four chambers (Figs. 1 and 5) separated by light-shading walls (Figs. 1 and 5-6), wherein each chamber contains a light emitter or a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHU CHUAN LIU/Primary Examiner, Art Unit 3791